Citation Nr: 1100519	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for right leg varicose veins.

2.  Entitlement to a compensable disability rating for nonunion 
fracture of the right index finger.

3.  Entitlement to a disability rating in excess of 30 percent 
for right knee ligamentous instability with anterior cruciate 
ligament (ACL) deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the Veteran presented testimony at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the Veteran's claims 
file.

The Board notes that the August 2008 rating decision on appeal 
also denied entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee, and this 
issue was addressed in the March 2010 statement of the case 
(SOC).  During the August 2010 hearing the Veteran expressed that 
he wished to withdraw this claim.  As such, this claim is 
withdrawn.  See 38 C.F.R. § 20.204 (2010).  Accordingly, only the 
claims listed on the title page are currently in appellate 
status.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for right leg varicose veins is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.   The Veteran's residuals of a nonunion fracture of the right 
index finger are not productive of any significant functional 
impairment; there is no ankylosis and extension of the fingers is 
not limited by 30 degrees or more, and there are no gaps between 
the fingertip and the proximal transverse crease of the palm.

2.  The Veteran's right knee ligamentous instability with ACL 
deficiency is manifested by severe subluxation and lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for nonunion fracture 
of the right index finger are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5225, 
5229 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
right knee ligamentous instability with ACL deficiency are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a May 2008 pre-rating letter provided notice to 
the Veteran regarding what information and evidence must be 
submitted by the Veteran and what information and evidence would 
be obtained by VA.  The letter also specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claims on appeal.  In addition, the letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of June 2008 and August 2008 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf, as well as the 
transcript of his August 2010 Board hearing.  The Board also 
finds that no additional RO action to further develop the record 
in connection with any claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's right index finger disability is currently 
evaluated under Diagnostic Code 5225 for ankylosis of the index 
finger.  Under this Diagnostic Code, a 10 percent rating is 
warranted for favorable or unfavorable ankylosis of the index 
finger.

Under Diagnostic Code 5229, a rating of 10 percent is warranted 
for a gap of one inch (2.5 cm.) or more between the fingertip of 
the index finger and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or with extension 
limited by more than 30 degrees.  Lesser limitation is not 
compensable, 
and there is no provision for a rating higher than 10 percent.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected right knee ligamentous instability 
with ACL deficiency and fracture of the right index finger.  The 
Board has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to these disabilities.  In this regard, 
the Board notes that where entitlement to compensation has 
already been established and an increase in the disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Nonunion Fracture of the Right Index Finger

Historically, the Board notes that the Veteran was granted 
service connection for a nonunion fracture of the right index 
finger in a June 1946 rating decision, and a noncompensable 
disability rating was assigned.  He filed the current claim for 
an increased rating in July 2008, and appeals an August 2008 
rating decision continuing the noncompensable rating.

In response to his claim for an increased rating, the Veteran was 
afforded a VA examination in June 2008.  On examination, the 
Veteran complained of some deformity and swelling of the right 
index finger.  However, he did indicate that he could move the 
finger satisfactorily and that his grip strength was adequate.  
On physical examination, the examiner observed a deformity of the 
index finger at the proximal interphalangeal joint with minimal 
tenderness on palpation.  There was no superficial scarring.  
Range of motion of the metacarpophalangeal joint was from zero to 
90 degrees, while it was to 70 degrees at the proximal 
interphalangeal joint and to 20 degrees at the distal 
interphalangeal joint.  There was no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use of the joint.  Grip strength was moderate.

An X-ray of the right hand revealed mild arthritis of the 
proximal interphalangeal joint.  There was no evidence of bony 
fracture.  The examiner concluded by diagnosing the Veteran with 
posttraumatic degenerative arthritis of the proximal 
interphalangeal joint of the right index finger.  He noted that 
there was moderate impairment of daily occupational activities 
due to his service-connected conditions-including his right knee 
disability.

During the Veteran's August 2008 Board hearing, he indicated that 
his right index finger got cold and stiffened during the winter.  
He stated that he still retained range of motion of the finger 
and could curl the finger.  He also stated that he did not 
receive treatment for the finger but just "squeezes it out" 
himself.

Based on the foregoing evidence, the Board has determined that 
the Veteran is not entitled to a compensable disability rating 
for a nonunion fracture of the right index finger.  There is no 
evidence or indication that there is a gap of 1 inch or more 
between the fingertip and the proximal transverse creased of the 
palm or that extension is limited to more than 30 degrees.  In 
fact, the Veteran has reported that he has retained full range of 
motion.  

In addition, the Board notes that X-ray showed the presence of 
arthritis of the proximal interphalangeal joint; where medical 
evidence shows claimant has 
arthritis, and where the diagnostic code applicable to the 
disability is not based on limitation of motion, a separate 
rating may be assigned if there is additional disability due to 
limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also 
Hicks v. West, 8 Vet. App. 417 (1995).  In this case, however, 
the applicable diagnostic code is based on limitation of motion 
so the provision does not apply.

The Board has considered whether there is "functional loss" 
separately from consideration under the Diagnostic Code, per 
DeLuca.  In this case, the medical and lay evidence is entirely 
negative for the DeLuca factors, as there was no additional loss 
of motion due to pain, fatigue, weakness, or lack of endurance on 
repetitive use of the joint on examination.  Therefore, the Board 
concludes there is no compensable additional functional loss.

Finally, the Board has considered whether a compensable rating is 
warranted on any other basis.  However, the Veteran has not 
complained of ankylosis of the right index finger, nor does the 
medical evidence of record indicate that the right index finger 
is ankylosed.  There is no evidence that the disability more 
nearly approximates amputation the right index finger. Therefore, 
the Board concludes that a compensable disability rating for 
nonunion fracture of the right index finger is not warranted.

B.  Right Knee Ligamentous Instability with ACL Deficiency

The Veteran was granted service connection for internal 
derangement of the right knee joint with associated arthritis in 
a June 1946 rating decision, and a 30 percent rating was assigned 
from April 1946.  A January 2004 rating decision assigned a 30 
percent rating for gross ligamentous instability with ACL 
deficiency and a separate 10 percent rating for arthritis of the 
knee from May 16, 2003.  The Veteran filed the current claim for 
an increased rating for his right knee disability in July 2008, 
and appealed the August 2008 rating decision maintaining the 
current ratings.  However, as noted above, he withdrew the claim 
for a rating in excess of 10 percent for arthritis, leaving only 
the claim of entitlement to a rating in excess of 30 percent 
rating for gross ligamentous instability with ACL deficiency.

The Veteran was afforded a VA examination in June 2008.  
Subjectively, the Veteran complained of instability of the right 
knee with some swelling.  He did not wear a brace or a use a 
cane.  He also claimed the repetitive motion of the knee caused 
additional pain without additional loss of motion, and that his 
activities of daily living were minimally limited due to his 
right knee disability.  Objectively, the examiner observed a 
normal heel-toe gait.  There was minimal valgus deformity, 
swelling and effusion.  Patellar position was normal and there 
was no tenderness.  The mediolateral ligament was loose and there 
was abnormal separation on the medial side of the joint on 
abduction of strength with complains of pain near the medial side 
of the joint.  Drawer, Lachman, and pivot shift testing were all 
positive.  Range of motion was from zero to 110 degrees with pain 
at the end of the motion.  Quadricep muscle tone was moderate.

An X-ray of the right knee revealed minimal degenerative changes.  
A diagnosis of gross instability of the right knee with 
ligamentous disruption and minimal limitation of motion was 
assigned.  The examiner found that there was moderate impairment 
of the Veteran's activities of daily living.

VA outpatient treatment records from the period of appeal also 
track the Veteran's complaints of right knee pain and 
instability.  A March 2008 X-ray revealed joint effusion, minimal 
arthritis changes, and mild subluxation of the knee joint.

During the Veteran's August 2010 Board hearing, he testified that 
his right knee joint was very loose and the knee pops in and out 
when he put any amount of tension on it.  

Based on the foregoing evidence, the Board concludes that the 
preponderance of the evidence is against a rating in excess of 30 
percent for right knee ligamentous instability with ACL 
deficiency.  In so finding, the Board observes that while the 
medical evidence demonstrates severe right knee instability, the 
Veteran is already receiving a maximum 30 percent rating under 
Diagnostic Code 5257 for knee impairment with recurrent 
subluxation or lateral instability.

The Board has considered whether there is any other basis for 
granting any higher ratings for the Veteran's right knee 
disability but has found none.  In this regard, the Board notes 
that the Veteran has been granted a separate 10 percent rating 
for arthritis of the right knee.  With the exception of the 
lateral instability and recurrent subluxation rated under 
Diagnostic Code 5257, all of the Veteran's functional impairment 
of the right knee is for consideration in rating the arthritis, 
as the evaluation for that disability contemplates loss of range 
of motion.  The Veteran has withdrawn his appeal as to the rating 
assigned for the arthritis so the impairment associated with the 
arthritis is not for consideration in this decision.  Thus, the 
Board concludes that a rating in excess of 30 percent for right 
knee ligamentous instability with ACL deficiency is not 
warranted.
 
C.  Other Considerations

Consideration has been given to assigning staged ratings for the 
disabilities; however, at no time during the period in question 
have the disabilities warranted more than the assigned rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board has also contemplated whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this regard, the Court has held that the 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

However, the record reflects the Veteran has not required 
frequent hospitalizations for disabilities and the manifestations 
of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of that contemplated by schedular 
criteria.  Accordingly, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.  

In sum, the Board finds the criteria for compensable evaluation 
for nonunion fracture of the right index finger disability, and 
for a disability rating in excess is 30 percent for right knee 
ligamentous instability with ACL deficiency are not met.  
Accordingly, the claims must be denied.  As the evidence 
preponderates against the claims, the benefit-of-the-doubt rule 
is not for application.   Gilbert, 1 Vet. App. 45, 54.    

  
ORDER

A compensable disability rating for nonunion fracture of the 
right index finger is denied.

A disability rating in excess of 30 percent for right knee 
ligamentous instability with ACL deficiency is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the issue of entitlement to an initial disability 
rating in excess of 10 percent for right leg varicose veins is 
required.

During the Veteran's August 2010 Board hearing, he discussed the 
severity of his right leg varicose vein disability.  He described 
symptoms of swelling, pain and heat, and reported that the 
support hose used to treat the disability caused sores.  The 
Veteran also contended that he experiences secondary problems 
associated with his varicose veins disability, particularly with 
his right foot and toes.  He also indicated that this disability 
had worsened since his last VA examination in August 2008.

In light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded an 
examination by an examiner with appropriate 
expertise to determine the current degree 
of severity of his service-connected right 
leg varicose veins.  The claims folders 
must be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed.

In addition to an assessment of the current 
severity of the Veteran's right leg 
varicose veins, the examiner is 
specifically asked to address whether there 
are any disabilities of the right foot or 
right toes secondary to the Veteran's 
service-connected right leg varicose veins.

A rationale for any opinion expressed 
should be provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


